Case 2:17-cv-11910-MAG-DRG ECF No. 457-81 filed 10/23/18   PageID.12207   Page 1 of
                                      8




          EXHIBIT 21
Case 2:17-cv-11910-MAG-DRG ECF No. 457-81 filed 10/23/18            PageID.12208     Page 2 of
                                      8


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 USAMA JAMIL HAMAMA, et al.,

            Petitioners and Plaintiffs,
                                                        Case No. 2:17-cv-11910
  v.                                                    Hon. Mark A. Goldsmith
                                                        Mag. David R. Grand
 REBECCA ADDUCCI, et al.,                               Class Action

            Respondents and Defendants.


         RESPONDENT U.S. DEPARTMENT OF HOMELAND SECURITY’S
                  RESPONSES AND OBJECTIONS TO
              PETITIONERS’ SECOND SET OF REQUESTS FOR
        PRODUCTION OF DOCUMENTS AND THINGS TO RESPONDENTS


       Pursuant to Federal Rule of Civil Procedure 26 and 34, Respondent Department of
Homeland Security (“DHS”), by and through undersigned counsel, hereby respond and
object to Petitioners’ Second Set of Requests for Production of Documents and Things.
                                  GENERAL OBJECTIONS
       1.       The following General Objections apply to and are incorporated in each
individual response.
       2.       Respondent DHS objects to the extent that Petitioners seek information
protected from disclosure by the attorney-client privilege, attorney work product doctrine,
deliberative process privilege, law enforcement / investigatory files privilege, self-critical
analysis privilege, executive privilege, the Machin privilege (see Machin v. Zuckert, 316
F.2d 336 (D.C. Cir. 1963)), and other applicable privileges or prohibitions on disclosure.
Respondent DHS also objects to the extent that Petitioners’ second requests for
production of documents and things seeks information not covered by the Amended
                                        1
Case 2:17-cv-11910-MAG-DRG ECF No. 457-81 filed 10/23/18              PageID.12209       Page 3 of
                                      8


Protective Order in this case and that may be otherwise protected from disclosure under
the Privacy Act, 5 U.S.C. § 552a, DHS/DOJ policy regarding the application of the
Privacy Act to “visitors and aliens,” the Freedom of Information Act, 5 U.S.C. 552, the
Inspector General Act of 1978, 5 U.S.C. App. 3, §7(b), and other statutes, regulations or
directives regarding the protection of privacy, confidential information or medical
information, or under regulations preventing disclosure of specific alien information
(such as, but not limited to: 8 U.S.C. §§ 1160(b)(5),(6), 1186A(c)(4), 1202(f),
1254a(c)(6),     1255A(c)(4),(5),    1304(b),       and   1367(a)(2),(b),(c),(d),   22    U.S.C.
§7105(c)(1)(C), 8 C.F.R. §§ 208.6, 210.2(e), 216.5(e)(3)(iii), 236.6, 244.16, 245a.2(t),
245a.3(n), 245a.21, 1003.46, and 1208.6), many of which would subject Respondent
DHS to civil or criminal penalties or other sanctions in the event of unauthorized
disclosure. Inadvertent disclosure of privileged information is not intended to be, and
may not be construed as, a waiver of any applicable privilege. Respondent DHS further
objects to the extent that Petitioners seek information created in response to this lawsuit.
      3.       This response is made without waiver of, and with express reservation of all
questions as to competency, relevancy, materiality, and admissibility of the responses to
production requests as evidence for any purpose in any further proceedings in this action
(including the trial of this action) or in any other action.
      4.       Respondent DHS’s responses to Petitioners’ requests are based upon the
information available at this stage of the litigation. Respondent DHS reserves the right
to rely upon any facts, documents, or other evidence which may develop or come to its
attention subsequent to this response.       Likewise, Respondent DHS’s objections to
Petitioners’ second requests for production of documents and things are based upon the
information presently known by Respondent DHS, and are made without prejudice to
Respondent DHS’s right to assert additional objections in the event that additional
grounds for objections should be discovered by Respondent DHS subsequent to this
response.
                                                2
Case 2:17-cv-11910-MAG-DRG ECF No. 457-81 filed 10/23/18          PageID.12210     Page 4 of
                                      8


      5.     The general objections and qualifications set forth above apply to each
request. For convenience, they are not repeated after each request, but rather are set forth
here and are incorporated into each response. The assertion of the same, similar, or
additional objections or the provision of partial answers in the individual responses to
these requests does not waive or modify any of Respondent DHS’s general objections.
All documents withheld from production by DHS will be identified on a privilege log.
      6.     Without waiving the above objections, Respondent DHS will provide
responses subject to the requirements of Fed. R. Civ. P. 34, and for supplementation of
responses contained in Fed. R. Civ. P. 26(e), and subject to the terms of the Amended
Protective Order. Respondent DHS reserves the right to supplement its objections to
these requests at a later date.

                                  DOCUMENT REQUESTS

       1.    Documents relied on, identified, or cited by Respondents in answering any
interrogatory.

RESPONSE:

       Respondent DHS objects to any production of documents covered by an
appropriate privilege or prohibition on disclosure, and by responding here, Respondents
have not waived the right to assert such privilege if and when it arises. Subject to and
without waiving any objections, DHS responds as follows: DHS refers
Plaintiffs/Petitioners to its previous document productions in this case and states that it
has no additional documents responsive to this request.

       2.    All versions of the GOI “voluntary removal declaration” that Respondents
have received, in Arabic and English. In particular, please provide the version referred to
in ICE-0270696 (“They provided us an untranslated copy of the voluntary removal
declaration to serve on the aliens as part of the updated application packet. We had it
translated and verified the document was the declaration that we will not be serving to
the detainees. Julius advised the embassy accordingly.”); the version this document was
intended to replace; and any subsequent versions.



                                             3
Case 2:17-cv-11910-MAG-DRG ECF No. 457-81 filed 10/23/18        PageID.12211     Page 5 of
                                      8


RESPONSE:

      DHS has no documents responsive to this request.

      3.     Documents referencing or otherwise relating to requests for “approval from
Baghdad,” as that term is used in Interrogatory–First Set No. 3, ICE’s Supplemental
Responses, or the “different internal GOI process” referred to in James Maddox’s
declaration, ECF 311-3, ¶ 11.b, and discussions and communications with the GOI about
such “approvals from Baghdad” or the “different internal GOI process.”

RESPONSE:

      DHS refers Plaintiffs/Petitioners to its previous document productions in this case
and states that it has no additional documents responsive to this request.

       4.    Documents referencing or otherwise relating to the GOI’s denial of
repatriation or decision not to issue travel documents—either permanently or
provisionally—to any Iraqi National.

RESPONSE:

      DHS refers Plaintiffs/Petitioners to its previous document productions in this case
and states that it has no additional documents responsive to this request.

    5. All drafts and any final version of the MOU referenced in
DHSHAMAMA000089.

RESPONSE:

      DHS has no documents responsive to this request.

      6.     Any demarches issued to the GOI relating to repatriation of Iraqi
Nationals, since 2015. See ICE-0271074.

RESPONSE:

      DHS has no documents responsive to this request.

      7.     Documents referencing or otherwise relating to the GOI’s position regarding
involuntary repatriation of Iraqi Nationals, including GOI documents in the possession of

                                           4
Case 2:17-cv-11910-MAG-DRG ECF No. 457-81 filed 10/23/18         PageID.12212    Page 6 of
                                      8


Respondents that relate to the GOI’s position on the voluntary or involuntary repatriation
of Iraqi Nationals.

RESPONSE:

      DHS refers Plaintiffs/Petitioners to its previous document productions in this case
and states that it has no additional documents responsive to this request.

      8.     All ICE custody reviews of Iraqi Nationals since February 2018.

RESPONSE:

      DHS has no documents responsive to this request.

      9.     For any Iraqi National for whom ICE or a federal judge has found no
  significant likelihood of removal in the reasonably foreseeable future, since July 24,
  2018, all documents referring or relating to that determination.

RESPONSE:

      DHS has no documents responsive to this request.

      7.     Any cables issued by the Department of State relating to repatriation,
including the cable issued during or about March 2017 summarizing the outcomes of a
meeting between the U.S. Embassy, Baghdad, and the Iraq Ministry of Foreign Affairs
(MFA). See ICE-0270599.

RESPONSE:

      DHS refers Plaintiffs/Petitioners to its previous document productions in this case
and states that it has no additional documents responsive to this request.




                                            5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-81 filed 10/23/18    PageID.12213   Page 7 of
                                      8


Dated:     August 20, 2018        Respectfully submitted,

                                  CHAD A. READLER
                                  Acting Assistant Attorney General
                                  Civil Division

                                  WILLIAM C. PEACHEY
                                  Director, District Court Section
                                  Office of Immigration Litigation

                                  WILLIAM C. SILVIS
                                  Assistant Director
                                  Office of Immigration Litigation

                                  NICOLE MURLEY
                                  Trial Attorney
                                  Office of Immigration Litigation

                                  /s/Cara E. Alsterberg
                                  CARA E. ALSTERBERG
                                  Office of Immigration Litigation
                                  District Court Section
                                  P.O. Box 868, Ben Franklin Station
                                  Washington, D.C. 20044
                                  Tel: (202) 532-4667
                                  Fax: (202) 305-7000
                                  Email: Cara.E.Alsterberg@usdoj.gov

                                  Attorneys for Defendants-Respondents




                                       6
Case 2:17-cv-11910-MAG-DRG ECF No. 457-81 filed 10/23/18       PageID.12214   Page 8 of
                                      8


                           CERTIFICATE OF SERVICE
                               Case No. 2:17-cv-11910
      I hereby certify that on August 20, 2018, I served the foregoing on Petitioners’
lead counsel of record via electronic mail:

  Kimberly L. Scott (P69706)
  Cooperating Attorneys,
  ACLU Fund of Michigan
  MILLER, CANFIELD, PADDOCK
  & STONE, PLC
  101 N. Main St., 7th Floor
  Ann Arbor, MI 48104
  (734) 668-7696
  scott@millercanfield.com

  Margo Schlanger (P82345)
  Cooperating Attorney,
  ACLU Fund of Michigan
  625 South State Street
  Ann Arbor, Michigan 48109
  (734) 615-2618
  margo.schlanger@gmail.com


                                      /s/ Cara E. Alsterberg
                                      Cara E. Alsterberg

                                      U.S. Department of Justice




                                              7
